Citation Nr: 1025373	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-35 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1996 to December 
1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted the Veteran's claim of service 
connection for pes planus and assigned a zero percent rating 
effective October 28, 2005.  A Travel Board hearing was held at 
the RO in December 2007 before the undersigned Acting Veterans 
Law Judge and a transcript of the hearing has been added to the 
claims file.


FINDING OF FACT

The competent medical evidence shows that the Veteran's service-
connected pes planus is mildly disabling.


CONCLUSION OF LAW

The criteria for an initial compensable rating for pes planus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
(DC) 5276 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for pes planus is a 
"downstream" element of the RO's grant of service connection 
for this disability in the currently appealed rating decision.  
For such downstream issues, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In November 2005 and in 
February 2006, VA notified the Veteran of the information and 
evidence needed to substantiate and complete this claim, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. 
App. at 187.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, both the November 2005 and February 2006 VCAA 
notice letters were issued to the Veteran prior to the May 2006 
rating decision currently on appeal; thus, this notice was 
timely.  The Board acknowledges that, to date, the Veteran has 
not been provided with notice of all of the Dingess requirements.  
Because the Veteran's higher initial rating claim for pes planus 
is being denied in this decision, however, any question as to 
effective date is moot.  See Dingess, 19 Vet. App. at 473.  
Notice as to the appropriate disability rating is not necessary 
because this is a "downstream issue" from an initial grant of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran has not contended, and the competent evidence does 
not show, that he is in receipt of Social Security Administration 
(SSA) disability benefits such that a remand to attempt to obtain 
these records is required.
The Veteran has been provided with VA examinations which address 
the current nature and severity of his service-connected pes 
planus.  In summary, VA has done everything reasonably possible 
to notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected pes planus is 
more disabling than currently evaluated.  He testified in 
December 2007 that he experienced pain from his right foot all 
the way in to his calf muscle.  He also testified that he could 
not bend his right foot because of pain caused by his pes planus 
although this problem had not affected his left foot at all.  He 
testified further that he experienced a great deal of daily foot 
pain, including at night, and hard arch supports had not relieved 
this pain.  He also testified further that his current job as a 
corrections officer required a lot of sitting down and was not 
affected by his pes planus.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2009); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Separate ratings can be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Veteran's service-connected pes planus currently is evaluated 
as zero percent disabling (non-compensable) under 38 C.F.R. 
§ 4.71a, DC 5276 (flat feet).  See 38 C.F.R. § 4.71a, DC 5276 
(2009).  A zero percent rating is assigned under DC 5276 for mild 
pes planus (or flat feet) with symptoms relieved by built-up shoe 
or arch support.  A minimum compensable 10 percent rating is 
assigned for moderate pes planus with the weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, whether 
unilateral or bilateral.  A 20 percent rating is assigned for 
severe unilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indications of swelling on use, and 
characteristic callosities.  A 30 percent rating is assigned for 
severe bilateral pes planus.  A maximum 30 percent rating also is 
assigned for pronounced unilateral pes planus with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the tendo 
achillis on manipulation, and not improved by orthopedic shoes or 
appliances.  A maximum 50 percent rating is assigned for 
pronounced bilateral pes planus.  Id.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for an initial compensable rating for pes 
planus.  The Veteran's available service treatment records show 
that he was normal clinically at his enlistment physical 
examination in October 1996.  He was treated repeatedly during 
active service for right foot problems including pes planus.  He 
was discharged from active service following a November 1998 
Physical Evaluation Board (PEB) which determined that he should 
be discharged due to tendonitis that was secondary to pes planus.  
The PEB also found that the Veteran experienced bilateral lower 
extremity pain secondary to pes planus.  

The post-service medical evidence shows that, although the 
Veteran currently experiences pes planus, it is mildly disabling.  
On VA examination in March 2006, the Veteran complained of right 
medial leg pain and denied all other pain.  The VA examiner noted 
that, in reviewing the Veteran's claims file, he had not required 
"any podiatry care on an ongoing basis" and his VA treatment 
records were "silent for any foot pain."  This examiner stated 
that the Veteran worked as a "desk guard" at a state 
penitentiary.  Physical examination showed a normal gait "except 
for being a bit waddling, keeping with [the Veteran's] marked 
obesity."  The Veteran walked without any assistive device.  His 
feet in the upright position were mildly flat without any ankle 
eversion and no calluses or corns.  He had a full range of motion 
in the ankles.  There was pain to pressure of the medial right 
leg "and why that is is unclear to the examiner."  The VA 
examiner opined that the Veteran's right lower leg medial pain 
"is of absolutely no relationship to the mild flatfeet."  The 
diagnoses included mild flatfeet.

On VA examination in February 2007, the Veteran complained of 
pain, weakness, and stiffness in his feet while at rest and while 
standing and walking.  He reported that he received no specific 
treatment for pes planus.  He also reported that he had been 
given orthotics during service but he had discarded them because 
they had been painful.  He reported further that he had tried 
over the counter orthotics "which have proven useless."  The 
Veteran denied wearing any corrective devices or shoes.  He 
reported working at a desk as a corrections officer.  He did not 
exercise and had gained considerable weight.  He could walk or 
stand only for 20 minutes at a time.  Physical examination showed 
bilateral pes planus without evidence of edema, weakness, 
instability, or tenderness.  There was discomfort on manipulation 
of the foot.  The Veteran was ambulatory.  There was no evidence 
of abnormal weight-bearing, gait abnormality, callosities, 
breakdown, or unusual shoe wear, and no skin or vascular changes.  
The Veteran had normal posture on standing, squatting, 
supination, pronation, and rising on toes and heels.  No other 
deformities were noted.  Weight-bearing and non-weight bearing 
alignment of the Achilles tendon was normal.  There was no 
instability.  The assessment was bilateral pes planus.

On VA outpatient treatment later in February 2007, the Veteran's 
complaints included progression of foot/arch pain which he 
experienced daily.  He stated that his pain was evident on waking 
and worsened on heel walking.  The assessment included bilateral 
feet pain.

In June 2007, the Veteran complained of having flat feet since 
active service, right worse than left.  He reported pain on 
walking in his right arch but denied any pain in the left arch.  
Objective examination showed he ambulated well and wore sturdy 
boots.  There was no swelling in either foot.  There was 
decreased arch height bilaterally in his stance.  The Veteran was 
unable to reconstitute his arch on the right and had only minimal 
reconstitution on the left.  There was no medial bulge 
bilaterally.  The assessment was pes planus.

The Board acknowledges that the Veteran's pes planus appears to 
affect both of his feet as seen on VA examination in February 
2007.  The Board also acknowledges that the Veteran subsequently 
testified in December 2007 that his pes planus only affected his 
right foot and did not affect his left foot.  In any event, the 
Veteran's bilateral pes planus is, at worst, mildly disabling in 
each of his feet.  The VA examiner specifically determined in 
March 2006 that the Veteran's flatfeet were only mildly 
disabling.  Although physical examination of the Veteran in 
February 2007 showed bilateral pes planus, there was no evidence 
of edema, weakness, instability, tenderness, abnormal weight-
bearing, gait abnormality, callosities, breakdown, or unusual 
shoe wear, and no skin or vascular changes.  There was discomfort 
on manipulation of the foot but no pain was noted.  The Veteran 
had normal posture on standing, squatting, supination, pronation, 
and rising on toes and heels.  No other deformities were noted.  
Weight-bearing and non-weight bearing alignment of the Achilles 
tendon was normal.  There was no instability.  Subsequent VA 
outpatient treatment records reflect that the Veteran experiences 
problems in his bilateral arches and bilateral foot pain.  There 
is no indication in the competent medical evidence of record that 
the Veteran's pes planus is at least moderately disabling such 
that he is entitled to an initial compensable rating under 
DC 5276.  See 38 C.F.R. § 4.71a, DC 5276 (2009).  The Veteran 
also has not identified or submitted any medical evidence showing 
that his service-connected pes planus was at least moderately 
disabling at any time during the appeal period.  He testified in 
December 2007 that he only received treatment from VA for his 
service-connected pes planus.  Thus, the Board finds that the 
criteria for an initial compensable rating for pes planus are not 
met.  Id.  Because the competent medical evidence does not show 
that the Veteran's service-connected pes planus is more than 
mildly disabling at any time during the appeal period , the Board 
also finds that staged ratings are not warranted.  See Fenderson, 
12 Vet. App. at 119.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected pes planus.  
38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular rating 
is a component of a claim for an increased rating and referral 
for consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the zero percent evaluation assigned for the 
Veteran's service-connected pes planus is not inadequate in this 
case.  Additionally, the diagnostic criteria adequately describe 
the severity and symptomatology of the Veteran's service-
connected pes planus.  This is especially true because the zero 
percent rating currently assigned for the Veteran's pes planus 
contemplates mild disability.  Moreover, the evidence does not 
demonstrate other related factors such as marked interference 
with employment and frequent hospitalization.  The Veteran 
reported at both of his VA examinations in March 2006 and in 
February 2007 that he worked as a corrections officer "desk 
guard" at a state penitentiary and his job did not require 
prolonged standing or walking.  He also testified in December 
2007 that his service-connected pes planus had not interfered 
with his employment as a corrections officer "desk guard."  In 
light of the above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for pes planus is 
denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


